DETAILED ACTION

Status of Application
Claims 1-20 are pending in the present application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been electronically retrieved by the USPTO from a participating IP Office on 06/19/2020.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims, 9, 16, and 20 recite the term “other uses”, however it is unclear what other uses are encompassed by the claim. The number of uses may be so expansive that persons in the art cannot determine the metes and bounds of the claimed invention. 
The term “lately” in claim 17 is a relative term which renders the claim indefinite. The term “lately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandven et al (hereinafter Sandven), U.S. Publication No. 2005/0273641 A1, in view of Woodral et al (hereinafter Woodral), U.S. Patent No. 7,230,549 B1.
Referring to claim 1, Sandven discloses an apparatus [figs. 11-12, element 101] for segmenting a data stream, installed in a physical layer [fig. 10, switch 26; paragraph 78, each port 81 of the switch 26 has serdes 101], comprising: 
a host interface [paragraph 78, On the receive side, the serdes 101 has an input for receiving serial received (Rx) data; also see fig. 9 with switch 66 connected to multiple hosts], coupled to a host side [see fig. 9 with switch 66 connected to multiple hosts];
a data register [figs. 12-13, element 103; paragraphs 79-80, The ring buffer 103 is illustrated in more detail in FIG. 13; In FIG. 13, an example current register content is illustrated], coupled to the host interface [fig. 12, ring buffer 103 coupled to Serial Rx], arranged to operably store data received from the host side through the host interface [paragraph 79, “the serdes 101 has a ring buffer 103 into which the received data is written”]; and
a boundary detector [fig. 12, element 105], coupled to the data register [fig. 12], arranged to operably detect the content of the data register; and when the data register comprises a boundary-lock pattern [paragraph 79, “The data written into the ring buffer is also accessed by a comma detection unit 105. This unit analyses the received data to watch for a comma symbol”] or a special symbol, output a signal that the boundary-lock pattern or the special symbol is stored in the data register [paragraph 80, Upon detection of this comma symbol by the comma detection unit 105, the comma detection 
Sandven does not explicitly disclose outputting a starting address to an offset register to update a value stored in the offset register.
However, Woodral discloses outputting a starting address to an offset register to update a value stored in the offset register [col. 7, lines 19-25, When a Comma symbol is detected, the current bit-offset value is marked, providing an offset in the serial bit stream from the first bit of each deserialized data group provided by the serdes to the first bit of a valid symbol. This alignment value is used to output valid symbol information and verify/maintain proper symbol alignment; col. 8, lines 11-14, The offset (shown as Align Value 201A) determined by this inspection is saved in a register (Alignment Storage 304). This stored offset value is used as a selection input to a bit shifter].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Woodral in the invention of Sandven, to implement outputting a starting address to an offset register to update a 
Referring to claim 8, the modified Sandven discloses the apparatus of claim 1, wherein the physical layer is configured to a Serializer/Deserializer environment [Sandven, figs. 11-12].
Referring to claim 9, the modified Sandven discloses the apparatus of claim 1, wherein the physical layer is configured to an n1-b/n2-b Serializer/Deserializer environment [Sandven, paragraph 76; fig. 11], the boundary-lock pattern is originally used to determine the boundaries of each segment [Sandven, paragraph 16], the special symbol is not originally used to determine the boundaries of each segment but has other uses [Shibata, paragraph 148], n1 and n2 are positive integers and n1 is smaller than n2 [Sandven, paragraph 76; n1 = 8, n2 = 10].
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandven, in view of Woodral, as applied to claim 1 above, and further in view of Shibata et al (hereinafter Shibata), U.S. Publication No. 2005/0201305 A1.
Referring to claim 2, the modified Sandven discloses the apparatus of claim 1, wherein the physical layer is configured to an 8b/10b Serializer/Deserializer environment [Sandven, paragraph 76, 8 bit bytes into 10 bit units], the boundary-lock pattern is a K.28.5 symbol [Sandven, paragraph 79, “The data written into the ring buffer is also accessed by a comma detection unit 105. This unit analyses the received data to watch for a comma symbol”].
The modified Sandven does not explicitly disclose the special symbol is a K.28.1 symbol that is sent by the host side during idle periods.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Shibata in the invention of the modified Sandven, to implement the special symbol is a K.28.1 symbol that is sent by the host side during idle periods, in order to provide a high-speed interface which can implement efficient serial transfer [Shibata, paragraph 4].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandven, in view of Woodral, as applied to claim 1 above, in view of Dabral et al (hereinafter Dabral), U.S. Publication No. 2016/0034025 A1, in view of Minassian et al (hereinafter Minassian), U.S. Patent No. 5,133,078.
Referring to claim 5, the modified Sandven discloses the apparatus of claim 1, the boundary-lock pattern is a K28.5 symbol [Sandven, paragraph 79, “The data written into the ring buffer is also accessed by a comma detection unit 105. This unit analyses the received data to watch for a comma symbol”].
The modified Sandven does not explicitly disclose wherein the physical layer is configured to an 128b/130b Serializer/Deserializer environment.
However, Dabral discloses wherein the physical layer is configured to an 128b/130b Serializer/Deserializer environment [paragraph 31; fig. 3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Dabral in the invention of the modified Sandven, to implement wherein the physical layer is configured to an 
The modified Sandven does not explicitly disclose the special symbol is a K28.1 symbol that is inserted by the host side before valid data.
However, Minassian discloses the special symbol is a K28.1 symbol that is inserted by the host side before valid data [col. 9, lines 29-32, detection of a second K28.1 indicates completion of a valid DEOF delimiter, hence the first K28.1 indicates the beginning of a valid DEOF delimiter and is therefore “before valid data”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Minassian in the invention of the modified Sandven, to implement the special symbol is a K28.1 symbol that is inserted by the host side before valid data, in order to provide a data interface that is capable of high-speed operation [Minassian, col. 2, lines 6-9].
Claims 13-14  and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandven et al (hereinafter Sandven), U.S. Publication No. 2005/0273641 A1, in view of Shibata et al (hereinafter Shibata), U.S. Publication No. 2005/0201305 A1, in view of Woodral et al (hereinafter Woodral), U.S. Patent No. 7,230,549 B1.
Referring to claim 13, Sandven discloses a method for segmenting a data stream, performed by a physical layer, comprising:
comparing all possible sequences of consecutive n bits of data in a data register with a boundary-lock pattern [paragraph 79, “The data written into the ring buffer is also accessed by a comma detection unit 105. This unit analyses the received data to watch for a comma symbol”]; and

Sandven does not explicitly disclose comparing all possible sequences of consecutive n bits of data in the data register with a special symbol.
However, Shibata discloses comparing all possible sequences of consecutive n bits of data in the data register with a special symbol [paragraph 148, the receiver side detects the direction code and the like by detecting the codes K28.1 to K28.7].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Shibata in the invention of Sandven, to implement comparing all possible sequences of consecutive n bits of data in the data register with a special symbol, in order to provide a high-speed interface which can implement efficient serial transfer [Shibata, paragraph 4].
The modified Sandven does not explicitly disclose a starting address.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Woodral in the invention of the modified Sandven, to implement outputting a starting address, in order to provide an efficient technique for detecting unique bit sequences and maintaining proper alignment [Woodral, col. 3, lines 35-39].
Referring to claim 14, the modified Sandven discloses the method of claim 13, wherein n is set to “10”, the physical layer is configured to an 8b/10b Serializer/Deserializer environment [Sandven, paragraph 76, 8 bit bytes into 10 bit units], the boundary-lock pattern is a K.28.5 symbol [Sandven, paragraph 79, “The data written into the ring buffer is also accessed by a comma detection unit 105. This unit analyses the received data to watch for a comma symbol”].
The modified Sandven does not explicitly disclose the special symbol is a K.28.1 symbol that is sent by the host side during idle periods.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Shibata in the invention of the modified Sandven, to implement the special symbol is a K.28.1 symbol that is sent by the host side during idle periods, in order to provide a high-speed interface which can implement efficient serial transfer [Shibata, paragraph 4].
Referring to claim 16, the modified Sandven discloses the method of claim 13, wherein the boundary-lock pattern is originally used to determine the boundaries of each segment [Sandven, paragraph 16], and the special symbol is not originally used to determine the boundaries of each segment but has other uses [Shibata, paragraph 148].
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandven, in view of Shibata, in view of Woodral, as applied to claim 13 above, and further in view of Dabral et al (hereinafter Dabral), U.S. Publication No. 2016/0034025 A1, and Minassian et al (hereinafter Minassian), U.S. Patent No. 5,133,078.
Referring to claim 15, the modified Sandven discloses the method of claim 13, the boundary-lock pattern is a K28.5 symbol [Sandven, paragraph 79, “The data written into the ring buffer is also accessed by a comma detection unit 105. This unit analyses the received data to watch for a comma symbol”].

However, Dabral discloses wherein n is set to “130”, the physical layer is configured to an 128b/130b Serializer/Deserializer environment [paragraph 31; fig. 3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Dabral in the invention of the modified Sandven, to implement wherein the physical layer is configured to an 128b/130b Serializer/Deserializer environment, in order to provide low latency [Dabral, paragraph 41].
The modified Sandven does not explicitly disclose the special symbol is a K28.1 symbol that is inserted by the host side before valid data.
However, Minassian discloses the special symbol is a K28.1 symbol that is inserted by the host side before valid data [col. 9, lines 29-32].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Minassian in the invention of the modified Sandven, to implement the special symbol is a K28.1 symbol that is inserted by the host side before valid data, in order to provide a data interface that is capable of high-speed operation [Minassian, col. 2, lines 6-9].
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandven et al (hereinafter Sandven), U.S. Publication No. 2005/0273641 A1, in view of Reyland, U.S. Publication No. 2013/0329837 A1, in view of Woodral et al (hereinafter Woodral), U.S. Patent No. 7,230,549 B1.
Referring to claim 17, Sandven discloses a method for segmenting a data stream, performed by a physical layer, comprising: 
comparing all possible sequences of consecutive n bits of data in a data register with a boundary-lock pattern when lately segmented data has been decoded successfully [paragraph 79, “The data written into the ring buffer is also accessed by a comma detection unit 105. This unit analyses the received data to watch for a comma symbol”; paragraph 76, “At the receiver, the data is deserialised and then decoded”]; and 
changing to divide the content of the data register to generate one or more segments according to a signal that the boundary-lock pattern or the special symbol is stored in the data register when any sequence of consecutive n bits of data in the register matches the boundary-lock pattern or the special symbol [paragraph 80, Upon detection of this comma symbol by the comma detection unit 105, the comma detection unit asserts the data valid output to indicate that the data is now valid. At the same time, the data valid output is fed to the ring buffer 103 to cause the output parallel data to be started from the correct register bit number for the output data to be valid. In the present example, the correct register bit number is bit number 6; cause the output parallel data to be started from the correct register bit number; paragraph 19, “and for outputting a parallel data stream comprising multiple bits of said serial data stream in parallel groups”; hence, outputting in parallel groups, is equivalent to “changing to divide the content of the data register to generate one or more segments”].

However, Reyland discloses comparing all possible sequences of consecutive n bits of data in the data register with a special symbol when lately segmented data has been failed to decode [paragraphs 12, 22, “receiving a first symbol, comparing the first symbol to the set of reference symbols”; “receives an input symbol and a reference symbol associated with the input symbol and provides an error associated with the input symbol. The symbol comparator compares the input symbol to a set of reference symbols and selects the reference symbol. The reference symbol associated with the selection is modified in accordance with the error”; hence after a decoding error, the comparator compares the input symbol to additional reference symbols and selects the reference symbol (special symbol)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Reyland in the invention of the Sandven, to implement comparing all possible sequences of consecutive n bits of data in the data register with a special symbol when lately segmented data has been failed to decode, in order to provide improved symbol decoding that is adaptive [Reyland, paragraph 7].
The modified Sandven does not explicitly disclose a starting address.
However, Woodral discloses a starting address [col. 7, lines 19-25, When a Comma symbol is detected, the current bit-offset value is marked, providing an offset in the serial bit stream from the first bit of each deserialized data group provided by the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Woodral in the invention of the modified Sandven, to implement a starting address, in order to provide an efficient technique for detecting unique bit sequences and maintaining proper alignment [Woodral, col. 3, lines 35-39].
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandven, in view of Reyland, in view of Woodral, as applied to claim 17 above, and further in view of Shibata et al (hereinafter Shibata), U.S. Publication No. 2005/0201305 A1.
Referring to claim 18, the modified Sandven discloses the method of claim 17, wherein n is set to “10”, the physical layer is configured to an 8b/10b Serializer/Deserializer environment [Sandven, paragraph 76, 8 bit bytes into 10 bit units], the boundary-lock pattern is a K.28.5 symbol [Sandven, paragraph 79, “The data written into the ring buffer is also accessed by a comma detection unit 105. This unit analyses the received data to watch for a comma symbol”].
The modified Sandven does not explicitly disclose the special symbol is a K.28.1 symbol that is sent by the host side during idle periods. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Shibata in the invention of the modified Sandven, to implement the special symbol is a K.28.1 symbol that is sent by the host side during idle periods, in order to provide a high-speed interface which can implement efficient serial transfer [Shibata, paragraph 4].
Referring to claim 20, the modified Sandven discloses the method of claim 17, wherein the boundary-lock pattern is originally used to determine the boundaries of each segment [Sandven, paragraph 16]. 
The modified Sandven does not explicitly disclose the special symbol is not originally used to determine the boundaries of each segment but has other uses.
However, Shibata discloses the special symbol is not originally used to determine the boundaries of each segment but has other uses [Shibata, paragraph 148].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Shibata in the invention of the modified Sandven, to implement the special symbol is not originally used to determine the boundaries of each segment but has other uses, in order to provide a high-speed interface which can implement efficient serial transfer [Shibata, paragraph 4].
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandven, in view of Reyland, in view of Woodral, as applied to claim 17 above, and further in view of Dabral et al (hereinafter Dabral), U.S. Publication No. 2016/0034025 A1, and Minassian et al (hereinafter Minassian), U.S. Patent No. 5,133,078.
Referring to claim 19, the modified Sandven discloses the method of claim 17, the boundary-lock pattern is a K28.5 symbol [Sandven, paragraph 79, “The data written into the ring buffer is also accessed by a comma detection unit 105. This unit analyses the received data to watch for a comma symbol”].
 The modified Sandven does not explicitly disclose wherein n is set to “130”, the physical layer is configured to an 128b/130b Serializer/Deserializer environment.
However, Dabral discloses wherein n is set to “130”, the physical layer is configured to an 128b/130b Serializer/Deserializer environment [paragraph 31; fig. 3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Dabral in the invention of the modified Sandven, to implement wherein n is set to “130”, the physical layer is configured to an 128b/130b Serializer/Deserializer environment, in order to provide low latency [Dabral, paragraph 41].
The modified Sandven does not explicitly disclose the special symbol is a K28.1 symbol that is inserted by the host side before valid data. 
However, Minassian discloses the special symbol is a K28.1 symbol that is inserted by the host side before valid data [col. 9, lines 29-32].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Minassian in the invention of the modified Sandven, to implement the special symbol is a K28.1 symbol that is .


Allowable Subject Matter
Claims 3-4, 6-7, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the boundary detector comprises:  a plurality of output circuits, coupled to the offset register, each arranged to operably output a specific value to the offset register when being driven; a plurality of first comparators, arranged to operably detect all possible sequences of consecutive 10 bits of data in the data register, wherein each first comparator is coupled to one corresponding output circuit, and is arranged to operably drive the coupled output circuit when input consecutive 10 bits of data output from the data register matches the K.28.5 symbol; and a plurality of second comparators, arranged to operably detect all possible sequences of consecutive 10 bits of data in the data register, wherein each second comparator is coupled to one corresponding output circuit, and is arranged to operably drive the coupled output circuit when input consecutive 10 bits of data output from the data register matches the K.28.1 symbol, in combination with other recited limitations in claim 3.

The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the boundary detector comprises:  a plurality of output circuits, coupled to the offset register, each arranged to operably output a specific value to the offset register when being driven; a plurality of first comparators, arranged to operably detect all possible sequences of consecutive 130 bits of data in the data register, wherein each first comparator is coupled to one corresponding output circuit, and is arranged to operably drive the coupled output circuit when input consecutive 130 bits of data output from the data register matches the K28.5 symbol; and a plurality of second comparators, arranged to operably detect all possible sequences of consecutive 130 bits of data in the data register, wherein each second comparator is coupled to one 
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the boundary detector comprises:  a plurality of output circuits, coupled to the offset register, each arranged to operably output a specific value to the offset register when being driven; a multiplexer, coupled to a decoder, arranged to operably output the K28.5 symbol according to a control signal corresponding to a decode success message from the decoder, and output the K28.1 symbol according to a control signal corresponding to a decode error message from the decoder; and a plurality of comparators, arranged to operably detect all possible sequences of consecutive 130 bits of data in the data register, wherein each comparator is coupled to one corresponding output circuit and the multiplexer, and is arranged to operably drive the coupled output circuit when input consecutive 130 bits of data output from the data register matches the K28.5 or K28.1 symbol output from the multiplexer, in combination with other recited limitations in claim 7.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the boundary detector comprises:  a plurality of output circuits, coupled to the offset register, each arranged to operably output a specific value to the offset register when being driven; a plurality of first comparators, arranged to operably detect all possible sequences of consecutive n2 bits of data in the data register, wherein each first comparator is coupled to one corresponding output circuit, and is arranged to operably drive the coupled output circuit when input consecutive n2 bits of data output 
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the boundary detector comprises:  a plurality of output circuits, coupled to the offset register, each arranged to operably output a specific value to the offset register when being driven; a multiplexer, coupled to a decoder, arranged to operably output the boundary-lock pattern according to a control signal corresponding to a decode success message from the decoder, and output the special symbol according to a control signal corresponding to a decode error message from the decoder; and a plurality of comparators, arranged to operably detect all possible sequences of consecutive n2 bits of data in the data register, wherein each comparator is coupled to one corresponding output circuit and the multiplexer, and is arranged to operably drive the coupled output circuit when input consecutive n2 bits of data output from the data register matches the boundary-lock pattern or the special symbol output from the multiplexer, in combination with other recited limitations in claim 11.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tornetta et al, U.S. Patent No. 6,188,702 B1, discloses Connect Start of Frame This character is a unique control character code‌ generated by the QPA‌ module when a K28.1 followed by a K28.7 are detected,‌ indicating that a‌ frame beginning with a connect start of frame‌ delimiter is being‌ received [col. 8, Table 3].
Chiang, U.S. Publication No. 2003/0161429 A1, discloses comma detection [paragraph 33].
Johnson, U.S. Publication No. 2003/0152154 A1, discloses an m-symbol register, coupled to the decoder input to receive the stream of multilevel symbols, and coupled to the comma-detector circuit to receive an indication of the detected particular m-symbol nondata code word, the m-symbol register including an output coupled to the input of the map for providing a word-boundary-aligned m-symbol data code word using alignment information triggered by the detected particular m-symbol nondata code word [claim 59].
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/            Primary Examiner, Art Unit 2181